Citation Nr: 0729831	
Decision Date: 09/21/07    Archive Date: 10/01/07

DOCKET NO.  04-40 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable rating for service 
connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. W. Harley, Associate Counsel


INTRODUCTION

The veteran had active service from March 1971 through March 
1975.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a July 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.


FINDINGS OF FACT

Competent medical evidence shows that the veteran has pure 
tone threshold averages of 54 in the right ear and 36 in the 
left ear, with speech recognition scores of 96 percent in the 
right ear and 96 percent in the left ear.


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing 
loss are not met. 
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.85, Diagnostic 
Code (DC) 6100, Tables VI, VIA, and VII (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking a compensable rating for his service-
connected bilateral hearing loss. Disability evaluations are 
determined by the application of VA's Schedule for Rating 
Disabilities, which sets forth separate rating codes for 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Evidence to be considered in the appeal of an initial rating 
is not limited to that reflecting the then current severity 
of the disorder.  Fenderson v. West, 12 Vet. App. 119 (1999).  
A disability must be considered in the context of the whole 
recorded history.  The assignment of disability ratings for 
hearing impairment are derived by the mechanical application 
of the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered. Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).

The rating schedule provides a table (Table VI) for the 
purpose of determining a Roman numeral designation (I through 
XI) for hearing impairment, established by a state-licensed 
audiologist including a controlled speech discrimination test 
(Maryland CNC), and based upon a combination of the percent 
of speech discrimination and the puretone threshold average, 
which is the sum of the puretone thresholds at 1000, 2000, 
3000 and 4000 Hertz, divided by four. 
See 38 C.F.R. § 4.85. Table VII is used to determine the 
percentage evaluation by combining the Roman numeral 
designations for hearing impairment of each ear.

Impaired hearing is rated by measuring and averaging the 
volume at which a person can hear puretones at several 
frequencies, called the puretone threshold, and the person's 
ability to recognize a percentage of a specified list of 
words spoken in a prescribed way, called speech 
discrimination. The data is plotted on a table, and the 
result for each ear is plotted on another table to determine 
overall hearing impairment.

Tables VI, VIA, and VII are provided below for the veteran's 
convenience.

Table VI

NUMERIC DESIGNATION OF HEARING IMPAIRMENT BASED ON PURETONE 
THRESHOLD AVERAGE AND SPEECH DISCRIMINATION

% of 
discr
im- 
inati
on
Pure tone Threshold Average

0-
41
42-
49
50-
57
58-
65
66-
73
74-
81
82-
89
90-
97
98
+
92-
100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 
68-74
IV
IV
V
V
VI
VI
VII
VII
VI
I 
60-66
V
V
VI
VI
VII
VII
VII
I
VII
I
VI
II 
52-58
VI
VI
VII
VII
VII
I
VII
I
VII
I
VII
I
IX 
44-50
VII
VII
VII
I
VII
I
VII
I
IX
IX
IX
X 
36-42
VII
I
VII
I
VII
I
IX
IX
IX
X
X
X 
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI 

Table VIA

NUMERIC DESIGNATION OF HEARING IMPAIRMENT BASED ONLY ON 
PURETONE THRESHOLD AVERAGE

Pure tone Threshold Average
0-
41
42-
48
49-
55
56-
62
63-
69
70-
76
77-
83
84-
90
91-
97
98-
104
105
+
I
II
III
IV
V
VI
VII
VII
I
IX
X
XI
Table VII

PERCENTAGE EVALUATION FOR HEARING IMPAIRMENT 
(DIAGNOSTIC CODE 6100)

 
Poorer Ear
XI
100*
 
 
 
 
 
 
 
 
 
 
X
90
80
 
 
 
 
 
 
 
 
 
IX
80
70
60
 
 
 
 
 
 
 
 
VII
I
70
60
50
50
 
 
 
 
 
 
 
VII
60
60
50
40
40
 
 
 
 
 
 
VI
50
50
40
40
30
30
 
 
 
 
 
V
40
40
40
30
30
20
20
 
 
 
 
IV
30
30
30
20
20
20
10
10
 
 
 
III
20
20
20
20
20
10
10
10
0
 
 
II
10
10
10
10
10
10
10
0
0
0
 
I
10
10
0
0
0
0
0
0
0
0
0 
 
XI
X
IX
VII
I
VII
VI
V
IV
III
II
I







The veteran received an audiogram at the VA Pasco outpatient 
clinic.  At that time, his pure tone thresholds, in decibels, 
were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
40
35
55
55
60
LEFT
20
25
30
40
40

The average was 51 in the right ear, and 34 in the left year.  
Speech audiometry revealed speech recognition ability of 72 
percent in the right ear and of 92 in the left ear.  The 
audiologist diagnosed mild to severe sensorineural hearing 
loss in the right ear, and mild to severe high frequency 
sensorineural hearing loss in the left ear.  At that time, 
the veteran was noted as a hearing aid candidate in the right 
ear only.  
See April 2004 VA outpatient audiological reports.

These findings do not warrant a 10 percent evaluation for 
bilateral hearing loss. The mechanical application of the 
above results compels a numeric designation of V in the right 
ear and I in the left ear under Table VI (38 C.F.R. § 4.85), 
and such a designation requires the assignment of a 
noncompensable rating under Table VII.

In August 2004, the veteran was afforded a VA audiological 
examination.  At that time, pure tone thresholds, in 
decibels, were also consistent with a noncompensable rating:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
50
60
70
LEFT
20
25
30
40
50

The average was 54 in the right ear, and 36 in the left ear.  
Speech audiometry revealed speech recognition ability of 96  
percent in each ear.  The examiner diagnosed mild to severe 
sensorineural hearing loss at 500 Hz and above in the right 
ear; and mild to moderate sensorineural hearing loss at 2000 
Hz - 4000 Hz in the left ear.

These findings also fail to show that a 10 percent evaluation 
for bilateral hearing loss is warranted. The mechanical 
application of the above results compels a numeric 
designation of I in the right ear and I in the left ear under 
Table VI 
(38 C.F.R. § 4.85), and such a designation requires the 
assignment of a noncompensable rating under Table VII.

The veteran continued outpatient treatment at the Pasco VA 
clinic and the records show that he uses a hearing aid.  No 
further audiological examinations are contained in the 
outpatient treatment records.  See VA treatment records dated 
May 2004 through July 2004.  

Throughout the course of this appeal, the medical evidence 
fails to show that a compensable rating is warranted for the 
veteran's bilateral hearing loss. He has been provided 
several VA examinations that are adequate for rating 
purposes. VA regulation requires an examination including a 
controlled speech discrimination test (Maryland CNC), a 
puretone audiometry test, and without the use of hearing 
aids. 38 C.F.R. § 4.85(a). These requirements were met in the 
VA examinations described above. The fact that the 
examination reports were not explained in the sense of a 
textual opinion as to lack of usefulness does not render them 
inadequate for rating purposes, as is suggested by the August 
2007 statement from the veteran's representative. The 
examinations here are no less than adequate.  The Board again 
notes that this evaluation is purely according to a 
prescribed mechanical formula. In such a case, there can be 
no question as to whether hearing loss more nearly 
approximates the disability picture of the next higher 
rating. See 38 C.F.R. § 4.7 (2005). A compensable rating is 
not warranted according to the evidence of record.

Furthermore, there is no evidence that the service-connected 
hearing loss, by itself, presents such an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards and thus 
warrant an extraschedular evaluation under the provisions of 
38 C.F.R. § 3.321(b)(1). Although the veteran has undergone 
numerous examinations to measure the severity of his hearing 
loss and wears hearing aids as a result, there is no 
contention or showing that he has required frequent 
hospitalizations for treatment. Nor is there any contention 
that the hearing loss has resulted in marked interference 
with employment.  Based on these considerations, the Board 
finds that the RO did not err in failing to refer this claim 
to the Director of the VA Compensation and Pension Service 
for an initial determination. See Floyd v. Brown, 9 Vet. App. 
88, 95 (1996).

Duties to Notify and Assist
VA fulfilled its duties to notify and assist the veteran in 
the development of his claim for entitlement to a compensable 
rating for bilateral hearing loss.  Sufficient evidence is 
available to reach a decision and the veteran is not 
prejudiced by appellate review at this time.

With regard to VA's duty to assist, while the veteran has not 
claimed that VA has not complied with the notice 
requirements, 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) are no longer applicable with regard 
to the initial rating claim on appeal as service connection 
for bilateral hearing loss has been granted.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) (holding that the Board 
does not commit prejudicial error in concluding that a notice 
letter complied with § 5103(a) and § 3.159(b), where a claim 
for service connection has been substantiated, because such 
notice is not required).  Once a claim for service connection 
is substantiated, VA's statutory duties are specified under 
38 U.S.C.A. §§ 5104 and 7105, and applicable regulatory 
duties are found at 38 C.F.R. § 3.103.  Id.  VA satisfied 
these duties by issuance of the rating decision, and 
statement of the case.  However, the Board notes that a 
letter from the RO dated in May 2004 provided the veteran 
with an explanation of the type of evidence necessary to 
substantiate his claim, as well as an explanation of what 
evidence was to be provided by him and what evidence the VA 
would attempt to obtain on his behalf. In addition, the 
letter adequately informed the veteran that he should submit 
any additional evidence that he had in his possession. 

VA also met its duty to assist the veteran in substantiating 
his claim under  
38 C.F.R. § 3.159(c), (d) (2006).  Here, the veteran's 
statements, his service medical records, and VA outpatient 
treatment records have been associated with the claims 
folder.  The veteran was afforded a VA examination and the 
July 2004 report is of record.  The veteran has not notified 
VA of any additional available relevant records with regard 
to his claim.  

VA has done everything reasonably possible to assist the 
veteran.  A remand for further development of this claim 
would serve no useful purpose.  VA has satisfied its duties 
to notify and assist the veteran and further development is 
not warranted.  


ORDER

Entitlement to a compensable rating for bilateral hearing 
loss is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


